Detailed Action
This Office action responds to the election filed
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20110272664 A1) in view of Lee (US 9825099 B2).
Regarding claim 1, Tada discloses a memory device (Fig. 16), comprising: a logic circuit ([0212] “USLI logic”) including a plurality of layers (64, 59, 53, 47, 41, 35, 35-via, 18, 19, 5, and 67, see annotated figure 16 below) ([0211]), wherein a first layer of the plurality of layers (35-via, 18, 19, 5, 67) includes a first plurality of stacked wiring lines, and a second layer of the plurality of layers (64, 59, 53, 47, 41, 35) includes a second plurality of stacked wiring lines, wherein a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 35-via, 18, 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35 according to relative sizing within Fig. 16); a first memory element (9 within 22, see Fig. 15; [0211] “as a memory element”) between a first wiring line (5a) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64); a first barrier metal film (10) on a surface of the first memory element; a second barrier metal film (11) on the first barrier metal film, wherein the wiring line of the second plurality of stacked wiring lines is on the second barrier metal film.
Tada fails to teach a memory device comprising a first selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a selective element (32) is provided along with a memory element (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada memory device by incorporating the teachings of Lee to include a selective element along with a memory element.  More specifically, Tada’s memory element (9) would be replaced by Lee’s memory cell (30), which includes both a memory element (31) and a selective element (32).  Doing so would arrive at the claimed first selective element between the first wiring line of the first plurality of stacked wiring lines (Tada; 5a, Fig. 16) and a second wiring line of the first plurality of stacked wiring lines (Tada; 19a).  Lee provides a clear teaching to motivate one to modify the memory device of Tada in that providing a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Lee; Column 5, Lines 27-34).
Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image1.png
    724
    510
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 2 of Lee.

    PNG
    media_image2.png
    395
    342
    media_image2.png
    Greyscale

Regarding claim 3, Tada in view of Lee discloses a memory device (Tada; Fig. 16), wherein the logic circuit further includes a logic section (region outside R, similarly shown in Fig. 14) ([0212] “ULSI logic”) and a memory section (region within R), the first memory element is in the memory section, and the logic section and the memory section have same wiring structure (i.e., both regions uses same system of metal and dielectric interconnection wiring structure).
Regarding claim 4, Tada in view of Lee discloses a memory device (Tada, Fig. 16), wherein, the wiring pitch of the second plurality of stacked wiring lines (64, 59, 53, 47, 41, 35) is sparser than the wiring pitch of the first plurality of stacked wiring lines (35-via, 18, 19, 5, 67), and the second plurality of stacked wiring lines is on the first plurality of stacked wiring lines.
Regarding claim 5, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee, Fig. 2), wherein the first memory element (31) and the first selective element (32) configure a memory cell (30).
Regarding claim 6, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee, Fig. 2), wherein the first memory element (Lee, 31) and the first selective element (Lee, 32) configure a first memory cell (Lee, 30; similarly Tada, 9 within 22, Fig. 16), the memory device further comprises a second memory element (Tada, 9’ within 22’, Fig. 16, similarly shown in Fig. 15 as 9 with respect to 22), the second memory element is between a third wiring line of the first plurality of stacked wiring lines (Tada, 67) and a fourth wiring line of the first plurality of stacked wiring lines (Tada, 35-via).
Tada fails to teach a second memory cell that includes a second memory element and a second selective element, the second selective element is between the fourth wiring line of the first plurality of stacked wiring lines and a fifth wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a selective element (32) is provided along with a memory element (31).  As reasoned in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada memory device by incorporating the teachings of Lee to include a selective element along with a memory element to configure a memory cell.  This teaching can also be reasonably applied to the claimed second memory cell. More specifically, it would be obvious for one of ordinary skill in the art to modify both Tada’s memory elements (9 within 22 and 9’ within 22’) to be memory cells (30) per Lee’s teaching, which includes both a memory element (31) and a selective element (32).  Doing so would arrive at the claimed second selective element between the fourth wiring line of the first plurality of stacked wiring lines (Tada; 35-via, Fig. 16) and a fifth wiring line of the first plurality of stacked wiring lines (Tada; 18a).  Lee provides a clear teaching to motivate one to modify the memory device of Tada in that providing a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Lee; Column 5, Lines 27-34).
Regarding claim 7, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee, Fig. 2), wherein the first memory element (Lee, 31) and the first selective element (Lee, 32) configure a first memory cell (Lee, 30), the memory device further comprises a second memory cell (Tada, 9’ within 22’, Fig. 16, “memory” [0211]) and an electrically conductive film (36), and the second memory cell and the electrically conductive film are between a third wiring line of the first plurality of stacked wiring lines (Tada, 18a) and a fourth wiring line of the first plurality of stacked wiring lines (Tada, 35-via).
Regarding claim 8, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee, Fig. 2), wherein the first memory element (Lee, 31) and the first selective element (Lee, 32) configure a first memory cell (Lee, 30), and the memory device further comprises a second memory cell (Tada, 9’ within 22’, Fig. 16, similarly shown in Fig. 15 as 9 with respect to 22) between the first plurality of stacked wiring lines of the first layer (35-via, 18a, 19a, 5a, 67).
Regarding claim 12, Tada in view of Lee as applied to claim 1 discloses a memory device (Tada, Fig. 16), further comprising a protective film (14) on side surfaces of the first memory element and the first selective element, wherein the first memory element and the first selective element are on the second wiring line of the first plurality of stacked wiring lines of the first layer (19a), and the protective film is inside a same layer (15) as the second wiring line and continuous from an etching stopper film (16) on a third wiring line of the first plurality of stacked wiring lines (18b) that configures the logic circuit (region outside R).
Regarding claim 13, Tada in view of Lee as applied to claim 1 discloses a memory device, wherein the first memory element (Lee, 31) comprises one of a resistive random access memory element or a spin injection memory element (Lee; Column 4, Lines 46-58; “RRAM”).
Regarding independent claim 14, Tada discloses a method of manufacturing a memory device (Fig. 16), the method comprising: forming a logic circuit ([0212] “ULSI  logic”) by stacking a plurality of layers, wherein a first layer of the plurality of layers (35-via, 18, 19, 5, 67) includes a first plurality of stacked wiring lines, a second layer of the plurality of layers (64, 59, 53, 47, 41, 35) includes a second plurality of stacked wiring lines, and a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 36, 18, 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35 according to relative sizing within Fig. 16); forming a memory element (9 within 22, see Fig. 15; [0211] “as a memory element”) between a first wiring line (5a) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64); forming a first barrier metal film (10) on a surface of the memory element; forming a second barrier metal film (11) on the first barrier metal film, wherein the wiring line of the second plurality of stacked wiring lines is on the second barrier metal film.
Tada fails to teach forming a selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a method in the same field of endeavor including forming a selective element (32) along with a memory element (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tada by incorporating the teachings of Lee of a memory cell, which include a selective element (32) and memory element (31). More specifically, Tada’s memory element (9) would be replaced by Lee’s memory cell (30).  Doing so would arrive at the claimed method comprising: forming a memory element (Lee; 31) between a first wiring line of the first plurality of stacked wiring lines (Tada; 5a, Fig. 16) and a wiring line of the second plurality of stacked wiring lines (Tada; 64); and forming a selective element (Lee; 32) between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines (Tada; 19a).  Lee provides a clear teaching to motivate one to modify the method of Tada in that forming a memory element with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Lee; Column 5, Lines 27-34).
Regarding claim 15, Tada in view of Lee discloses a method (Lee, Fig. 2), further comprising: forming a memory cell (Lee, 30) including the memory element and the selective element on the second wiring line (Tada, 19a, Fig. 16) of the first plurality of stacked wiring lines; and forming, subsequent to the formation of the memory cell, a via (Tada; 19b) that performs coupling between the plurality of layers on a third wiring line of the first plurality of stacked wiring lines of the first layer (Tada, 5b).
Regarding claim 16, Tada in view of Lee as applied to claims 14 and 15 discloses a method (Tada, Fig. 16), further comprising, subsequent to the formation of the memory cell on the second wiring line of the first plurality of stacked wiring lines (19a), collectively forming an etching stopper film (16) and a protective film (14), wherein the etching stopper film is used upon the formation of the via (19b) on the third wiring line (5b), and the protective film covers a side surface of the memory element.
Regarding claim 17, Tada in view of Lee as applied to claims 14 and 15 discloses a method (Tada, Fig. 16), further comprising: forming the selective element on the second wiring line of the first plurality of stacked wiring lines (19a); and collectively forming, subsequent to the formation of the selective element, a third barrier metal film (20) on the selective element and the third wiring line, thereby forming the third barrier metal film that is different in film thickness (thickness for similar barrier metal film “6” is 5nm, [0146]; thickness of “11” is 50nm, [0153]) on the selective element and the third wiring line.
Regarding claim 18, Tada in view of Lee as applied to claims 14 and 15 discloses a method (Tada, Fig. 1) ([0199]), further comprising forming an etching stopper film (12, 7) on the second wiring line of the first plurality of stacked wiring lines and on the memory cell, wherein the etching stopper film includes a first material (7) ([0084] “a SiC film, a SiCN film”) and a second material (12) ([0125] “a SiN film”) different from the first material.

Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the wiring lines in order to address the dependent claim 9.  Regarding claim 1, Tada discloses a memory device (Fig. 16), comprising: a logic circuit ([0212] “USLI logic”) including a plurality of layers (64, 59, 53, 47, 41, 35, 35-via, 18, 19, 5, and 67, see annotated figure 16 below) ([0211]), wherein a first layer of the plurality of layers (19, 5, 67) includes a first plurality of stacked wiring lines, and a second layer of the plurality of layers (64, 59, 53, 47, 41, 35, 35-via, 18) includes a second plurality of stacked wiring lines, wherein a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35, 35-via, 18 according to relative sizing within Fig. 16); a first memory element (9 within 22, see Fig. 15; [0211] “as a memory element”) between a first wiring line (5a) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64); a first barrier metal film (10) on a surface of the first memory element; a second barrier metal film (11) on the first barrier metal film, wherein the wiring line of the second plurality of stacked wiring lines is on the second barrier metal film.
Tada fails to teach a memory device comprising a first selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a selective element (32) is provided along with a memory element (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada memory device by incorporating the teachings of Lee to include a selective element along with a memory element.  More specifically, Tada’s memory element (9) would be replaced by Lee’s memory cell (30), which includes both a memory element (31) and a selective element (32).  Doing so would arrive at the claimed first selective element between the first wiring line of the first plurality of stacked wiring lines (Tada; 5a, Fig. 16) and a second wiring line of the first plurality of stacked wiring lines (Tada; 19a).  Lee provides a clear teaching to motivate one to modify the memory device of Tada in that providing a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Lee; Column 5, Lines 27-34).
Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image3.png
    724
    510
    media_image3.png
    Greyscale

Regarding claim 4, Tada in view of Lee discloses a memory device (Tada, Fig. 16), wherein, the wiring pitch of the second plurality of stacked wiring lines is sparser than the wiring pitch of the first plurality of stacked wiring lines, and the second plurality of stacked wiring lines is on the first plurality of stacked wiring lines.
Regarding claim 11, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee, Fig. 2), wherein the first memory element (Lee, 31) and the first selective element (Lee, 32) configure a first memory cell (Lee, 30), and the memory device further comprises a second memory cell inside the second layer (Tada, 9’ within 22’, Fig. 16, similarly shown in Fig. 15 as 9 with respect to 22).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 9 is the inclusion of the limitation wherein the first memory element and the first selective element configure a first memory cell, and the first memory cell is configured to straddle the first layer and the second layer.  Prior art of record teaches memory elements and selective elements configuring a memory cell between wiring lines, however, the configuration of the wiring lines as claimed were not found to be obvious variations thereof.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 8) that Tada and Lee in combination do not teach, suggest, or render obvious at least, for example, the feature of "a first barrier metal film on a surface of the first memory element; a second barrier metal film on the first barrier metal film, wherein the wiring line of the second plurality of stacked wiring lines is on the second barrier metal film" recited in claim 1.  Applicant makes similar arguments for claim 14 with respect to the first and second barrier metal film.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817